           Case 2:20-cv-04114-GAM Document 4 Filed 08/28/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

702 E. 20th STREET, LLC,                 :
       Plaintiff,                        :
                                         :
      v.                                 :      CIVIL ACTION NO. 20-CV-4114
                                         :
WILMINGTON SAVINGS FUND                  :
SOCIETY, FSB, et al.                     :
     Defendants.                         :

                                         ORDER

      AND NOW, this 28th day of August, 2020, upon consideration of Plaintiff 702 E. 20th

Street, LLC’s Complaint (ECF No. 1), it is ORDERED that the Complaint is DISMISSED

WITHOUT PREJUDICE for the reasons stated in the accompanying Memorandum.

                                         BY THE COURT:

                                                /s/ Gerald Austin McHugh

                                         GERALD A. McHUGH, J.
